Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1023
                      Lower Tribunal No. F94-25367
                          ________________


                            Antonio Wilburn,
                                 Petitioner,

                                     vs.

                          Ricky D. Dixon, etc.,
                                Respondent.


     A Case of Original Jurisdiction – Habeas Corpus.

     Antonio Wilburn, in proper person.

      Ashley Moody, Attorney General, and Sheron Wells, Assistant
Attorney General (Tallahassee), for respondent.


Before EMAS, SCALES and BOKOR, JJ.

     PER CURIAM.

     Denied.